Citation Nr: 1542705	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-13 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residual post-traumatic degenerative arthritis due to the left wrist fracture.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION


The Veteran served on active duty from June 1974 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for residual posttraumatic degenerative arthritis left wrist fracture.

The issues of service connection for erectile dysfunction secondary to posttraumatic stress disorder (PTSD); and the issues of an increase for the Veteran's left knee, and left and right thumb disabilities, as well as service connection for headaches secondary to PTSD, hips secondary to his back and knees, and a skin disease have been raised by the record in a June 2014 statement and a December 2014 phone call, respectively, but have not been yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran essentially contends that his service-connected left wrist disability is more severe than contemplated by his current 10 percent rating.  

First, in August 2014 letter, the Veteran's primary physician, a Dr. J.A., noted that he had sent the Veteran to an upper extremity orthopedic specialist to have his wrist evaluated.  Upon remand, the Veteran should be contacted and any records from the upper extremity orthopedic specialist should be obtained.

Next, in July 2015 Dr. J.A. filled out a Disability Benefits Questionnaire.  On this questionnaire he noted that the Veteran suffered from ankylosis of the left wrist.  However, he also noted that the Veteran was able to perform range of motion testing, and did not state whether the ankylosis was favorable or unfavorable.  For the purposes of Diagnostic Code 5214, governing ankylosis of the wrist, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)).  The examiner's findings of range of motion thus contradict a finding of ankylosis.  Therefore, the Veteran should be afforded a new VA examination to determine the current nature and severity of his wrist disability, including whether ankylosis for VA purposes is present.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide authorization for any updated private treatment records, specifically including the private orthopedist he saw after August 2014 regarding his left wrist disability.  See August 2014 letter from Dr. J.A.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his left wrist disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

a) Identify all orthopedic (including range of motion), muscular, and neurological pathology related to the Veteran's left wrist.  Specifically state whether the any loss of grip and muscular weakness is related to his service-connected left wrist disability and if so, provide information as to whether the muscular pathology is slight, moderate, moderately severe, or severe in accordance with 38 C.F.R. § 4.56 (2015). 

b) Discuss whether the Veteran has additional functional loss from his left wrist disability, and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from the service-connected left wrist disability (residual post-traumatic degenerative arthritis due to a left wrist fracture).

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the left wrist disability that develops on use.  
The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If such is not possible without resorting to speculation, the examiner should explain why.

c) State whether any ankylosis (favorable or unfavorable) is present. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







